Citation Nr: 1454292	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-42 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago, Illinois, which in pertinent part, denied service connection for tinnitus, bilateral hearing loss, and PTSD.  The RO also denied service connection for a postoperative scar from a bilateral inguinal hernia on the basis that new and material evidence had not been received to reopen the previously denied claim.  The Veteran filed a notice of disagreement as to these issues and a statement of the case addressing these issues was issued in October 2009.

In October 2009, the Veteran's substantive appeal was received.  While the Veteran checked the box indicating that he wished to appeal all issues listed in the statement of the case, in the section entitled "Here is why I think that VA decided my case incorrectly" he stated that he wished to appeal all issues except the inguinal hernia.  Moreover, in a Janaury 2013 statement in support of claim, the Veteran indicated that he only wished to continue his appeal as to the issues of service connection for hearing loss, tinnitus, and PTSD.  As such, the Board will not address the issue of whether new and material evidence has been received to reopen the claim of service connection for residuals of a bilateral hernia.  

The Veteran's representative, in his October 2014 written informal hearing presentation, indicated that the issue of entitlement to a disability evaluation in excess of 10 percent for residuals of a left gunshot wound and the issue of whether new and material evidence to reopen the claim of service connection for hypertension as secondary to coronary artery disease were on appeal.  A review of the record reveals that the RO, in a July 2012 rating determination, denied an increased evaluation for the gunshot wound residuals and the new and material claim for service connection for hypertension.  The Veteran filed a notice of disagreement with the decision in Janaury 2013 and a statement of the case was issued in April 2014.  However, there was no further correspondence received within the proscribed period of time which would have served as a substantive appeal.  Therefore, an appeal of those the issues were not properly perfected, are not currently before the Board and will not be addressed in this decision.  

The issues of service connection for bilateral hearing loss disability and PTSD are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  


FINDINGS OF FACT

1.  The Veteran is a combat veteran and was exposed to acoustic trauma in service. 

2.  The Veteran has provided credible lay evidence of in-service onset of tinnitus and unremitting tinnitus since service.
 
3.  The Veteran's tinnitus was incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

As the Board is granting the full benefit sought on appeal as it relates to tinnitus, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and thus, as discussed in further detail below, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  A veteran is not competent, however, to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).

The Veteran's service records confirm receipt of decorations including the Purple Heart, the Combat Infantryman Badge, the Vietnam Service Medal with one Bronze Star, and Vietnam Campaign Medal.  The Veteran's military occupational specialty was that of a light weapons infantryman.  Based on the foregoing, the Board finds that the Veteran is a combat veteran for VA purposes.  Pursuant to 38 U.S.C.A. § 1154(b) with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); see also 38 C.F.R. § 3.304(d).

38 U.S.C.A.§ 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996). 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

The Veteran separated from service in December 1967.  At the time of his November 1967 service separation examination, normal findings were reported for the ears.  On his November 1967 service separation report of medical history, the Veteran checked the "no" box when asked if he had or had ever had ear, nose, or throat trouble.  In June 2005, the Veteran requested service connection for tinnitus.  He stated that he had tinnitus as a result of exposure to acoustic trauma while in service as well during the course of his duties as a light weapons infantryman.

In September 2006, the Veteran was afforded a VA examination.  At the time of the examination, the examiner noted that the Veteran had served on the Vietnam fighting line as a radioman for three months without hearing protection.  He was exposed to gunfire and artillery rounds.  He also noted that the Veteran spent time on the field and was exposed to artillery rounds without hearing protection.   The examiner further observed that the Veteran worked 37 years in a hydraulic factory with duties including testing fuel pumps, building test stands, welding, and pipe fitting, all with the use of hearing protection.  The Veteran also reported having owned his own restaurant for 11 years without significant noise exposure.  The Veteran further noted being exposed to chainsaw noise for a few days on one occasion.  

The Veteran reported having a history of bilateral recurrent tinnitus.  He stated that he was uncertain of the onset but felt it began in his 40's.  He noted that this occurred 2-3 times per year and lasted approximately five minutes.  The examiner indicated that the claims folder was not available and that he could not render an opinion as to whether the Veteran's current tinnitus was at least as likely as not related to his period of service.   

In his June 2007 notice of disagreement, the Veteran again related his tinnitus back to his noise exposure in service.  

The Veteran was afforded an additional VA examination in August 2009.  The examiner observed that the Veteran was in receipt of the Combat Infantry Badge and the Purple Heart.  The examiner also noted that the Veteran had been in the mechanized infantry and had served on the frontline for 3 months until injured.  He later returned to the field as a maintenance clerk with exposure to artillery fire, gunfire, and explosions.  The Veteran indicated that hearing protection was not used during service.  The Veteran was also noted to have worked in a factory for 37 years following service with the use of consistent hearing protection.  The examiner noted that the Veteran denied having tinnitus at the time of the examination.  

The examiner stated that it was less likely than not that the Veteran had tinnitus caused by or as a result of in-service combat noise exposure.  The basis for the opinion was that the Veteran did not have tinnitus at the time of the examination.  

In his October 2009 substantive appeal, the Veteran again expressed his belief that he had tinnitus related to exposure to in-service acoustic trauma.   

The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Veteran's lay statements regarding exposure to live fire while in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service in Vietnam.  Additionally, the Board accepts the Veteran's account of having been in close proximity to artillery fire having served on the front line. 

The Board finds that tinnitus was incurred in and is attributable to service.  Entitlement to service connection for tinnitus cannot be established through application of 38 C.F.R. § 3.303(b), however 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The Veteran has provided credible evidence of in-service acoustic trauma and he has endorsed symptoms of tinnitus since service.  To the extent that the Veteran denied "ear troubles" at separation, the Board finds this to be an overly general statement of denial and of limited probative value when compared to his current specific and consistent statements endorsing ringing in the ears.

With regard to the VA examiner's August 2009 opinion that the Veteran's tinnitus was not due to service, the Board finds such opinion to be of limited probative value.  The examiner based his conclusion on the Veteran's denial of having tinnitus at the time of the examination.  In addition, the examiner did not address the Veteran's assertions noted in the claims folder that he had had tinnitus for many years which he felt was related to his in-service noise exposure.  As such, the Board finds the examiner's opinion to be of limited probative value.

 The Veteran has reported experiencing recurrent tinnitus symptomatology since service and, despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology since service discharge. 

As noted above, the Board finds the Veteran's reports of recurrent symptoms to be credible; therefore, as the evidence is in relative equipoise, the Board finds that the Veteran currently has recurrent tinnitus. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma and unremitting tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.  


REMAND

As it relates to the claims of service connection for bilateral hearing loss disability and PTSD, in a January 2013 statement in support of claim, the Veteran indicated that he had received treatment at the Rockford Vet Center Outstation for these disorders for a period of three months in 2010 or 2011.  The Veteran indicated that he did not know that the Board could not get these records without his permission.  He requested that these records be obtained and be used as additional evidence to support his claim.  The Veteran also provided a written authorization to obtain these records.  It does not appear that these records have been associated with the claims file or that any attempt has been made to obtain these records.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).  Given the foregoing, an attempt should be made to associate these records with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records of the Veteran from the Rockford Vet Center Outstation, 7015 Rote Road #105, Rockford IL, 61107, to include those for the time period from January 2010 through December 2011 and associate them with the record.  

2.  The AMC/RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing all indicated development, readjudicate the remaining issues.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


